DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s argument/remarks made in an amendment filed on 06/20/2022.
Claims 15 and 19-21 have been amended; claims 1-14 and 16-18 have been canceled; new claims 22-37 have been added; and claims 24-37 are withdrawn (see the Election/Restrictions section below).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 11/12/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/24/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claim 15 has overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections on claim 15 have been withdrawn.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 15 and 19-23 drawn to a non-transitory memory device that charges a cryptographic coinage fee while processing and sharding a complex transaction, classified in CPC G06Q 30/0283.
	II.	Claims 24-29 drawn to a non-transitory memory device that implements a cryptographic coinage hold while processing and sharding a complex transaction, classified in CPC G06Q 20/40.
	III.	Claims 30-37 drawn to a non-transitory memory device that indexes in a database each simple cryptographic coinage transaction while processing and sharding a complex transaction, classified in CPC G06F 16/27.

Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility, such as charging a cryptographic coinage fee for sharding the complex transaction. Subcombination II has a separate utility, such as implementing a cryptographic coinage hold against at least one of input account addresses or output account addresses. Subcombination III has a separate utility, such as indexing in a database each simple cryptographic coinage transaction. See MPEP § 806.05(d).

Restriction for examination purposes as indicated in proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason apply:
	The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.)

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 24-37 are withdrawn from consideration as been directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03. The applicant is respectfully requested to cancel the non-elected claims in response to this office action. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1), and further in view of Vaughan et al. (US 20150242835 A1) and EDWARDS (US 20200019937 A1).
Claim 15:
ZINDER discloses the following:
a.	receiving, by a network system, a blockchain-based cryptographic coinage transaction conducted via the Internet between a set of computers. (See Fig. 2A; Fig. 3A; paragraphs [0061]-[0062], “[i]n certain example embodiments, and as shown in FIG. 2A, creating a new asset may also involve an initial blockchain transaction ‘to’ the unique identifier for the asset in the form of an amount of cryptographic currency”; and paragraphs [0093]-[0099], “[i]n response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
b.	determining, by the network system, the received blockchain-based cryptographic coinage transaction is a complex transaction. (See [0008], “[w]hen a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one participant identifier [e.g., another blockchain address]”; paragraph [0046]; Figs. 3B-3C; and paragraph [0104]-[0105], “FIG. 3C is an example of a many-to-one transaction 826. Such a transaction could represent a share-buyback exchange or one participant [Participant 1] buying out other stake holders [2, 3, and 4] in an asset. Data fields 822 are fields that are present and part of the blockchain transaction and data fields 824 are fields that exist separately from the blockchain and stored in ledger storage 606. Here, participants 2, 3, and 4 have unspent blockchain transactions associated with 100, 50, and 50 shares of common stock of company A. Each of these unspent blockchain transactions is used as an input to form a transaction to Participant 1 that includes 200 shares of company A common stock. This newly created transaction is then submitted to the blockchain for verification. In certain examples, while the blockchain may verify that the unspent satoshi's [or other unit that is used for the blockchain] add up, there may be no blockchain verification that the asset quantities that ride along with the blockchain transactions add up.”)
c.	collecting, by the network system, inputs associated with debit transactions. (See paragraph [0098]; Fig. 3C and paragraph [0104], “[h]ere, participants 2, 3, and 4 have unspent blockchain transactions associated with 100, 50, and 50 shares of common stock of company A. Each of these unspent blockchain transactions is used as an input to form a transaction to Participant 1 that includes 200 shares of company A common stock…. Accordingly, digital asset repository computer system 600 may include its own validation program to ensure that all inputs for an asset quantity are accounted for as outputs for the transaction.”)
d.	sequentially processing, by the network system according to a sequential order, the inputs associated with blockchain-based transaction(s) that credit crypto-fund to account address(es). (See Fig. 3C and paragraph [0104], “[t]hus, digital asset repository computer system 600 verifies that the 100, 50, and 50 shares of common stock are no longer associated with their corresponding participants and that 200 shares are now associated with participant 1.”)
e.	a blockchain-based simple transaction specifying two account addresses on a blockchain, one address of the two account addresses being an output address and a second address of the two account address being an input account address and the blockchain-based simple transaction crediting crypto-fund to an account address on the blockchain. (See paragraph [0011], “After the first process is closed, a single blockchain transaction that includes inputs that correspond to source participant identifiers and outputs that correspond to destination participant identifiers is generated”; paragraph [0015], “[a] second blockchain transaction is generated using, as an input, output data from a previously generated blockchain transaction. The output of the second blockchain transaction includes the value of at least some of the quantity value that is to be allocated to the another participant identifier. The generated second blockchain transaction is published to the blockchain and a transaction repository of the electronic resource tracking and storage computer system is updated with a record for the second blockchain transaction”; paragraph [0034], “[a] blockchain is a distributed database system [sometimes called a public ledger] that records transactions between a source identifier and a destination identifier. These identifiers are created through cryptography such as, for example, public key cryptography”;  Fig. 2C; and paragraphs [0085]-[0087].)


ZINDER does not disclose the following:
in response to determining that the received blockchain-based cryptographic coinage transaction is a complex transaction, inferring, by the sharding server, a transactional sharding of the complex transaction;
transactionally sharding, by the sharding server, the complex transaction into multiple simple blockchain-based cryptographic coinage transactions, each simple cryptographic coinage transaction being one of (i) a debit transaction specifying two account addresses on a blockchain, one address of the two account addresses being a temporary account address and a second address of the two account addresses being an input account address, and (ii) a deposit transaction specifying two account addresses on the blockchain, one address of the two account addresses being the temporary account address, and a second address of the two account addresses being an output account address; 
collecting, by the sharding server, inputs associated with debit transactions of the multiple blockchain-based simple cryptographic coinage transactions;
sequentially processing, by the sharding server according to a sequential order, the inputs associated with the debit transactions of the multiple blockchain-based simple cryptographic coinage transactions that credit crypto-funds to the temporary account address on the blockchain; 
in response to determining that all inputs associated with the debit transactions successfully processed according to the sequential order, dispersing, by the shard server, deposit transactions of the multiple simple cryptographic coinage transactions; and
charging, by the sharding server, a cryptographic coinage fee for transactionally sharding the complex transaction.
However, Hurley discloses the following:
a.	in response to the determining that the received fund transaction is a complex transaction, inferring, by the network system, a transactional sharding of the complex transaction. (See paragraph [0028]; paragraphs [0113]-[0116]; and paragraphs [0118]-[0120], “[s]pecifically, the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient. For instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders…. In particular, the networking system can send instructions to a payment provider [e.g., one of the payment provider[s] of the senders or a payment provider that is specifically associated with the networking system] to create a no-load account for receiving the funds from the plurality of payment accounts of the senders.”)
b.	transactionally sharding, caused by the network system, the complex transaction into multiple simple fund transactions, each simple fund transaction being one of (i) a debit transaction specifying two account addresses, one address of the two account addresses being a temporary account address and a second address of the two account addresses being an input account address (i.e., a sender payment account), and (ii) a deposit transaction specifying two account addresses, one address of the two account addresses being the temporary account address, and a second address of the two account addresses being an output account address (i.e., a recipient payment account). (See paragraph [0028], “[t]he networking system also facilitates group payment transactions involving more than two users of the networking system. For instance, the networking system can facilitate a payment transaction involving a plurality of senders and/or recipients by providing instructions to one or more payment providers to separate the payment transaction into a plurality of payment transactions. As such, the networking system can provide instructions to the payment provider[s] to transfer funds from each payment account of each sender and then transfer the funds to each payment account of each recipient in a plurality of separate payment transactions”; paragraphs [0113]-[0116]; paragraphs [0118]-[0120], “[f]or instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders. The networking system can then determine instructions that cause the payment provider[s] to transfer funds from the senders' payment accounts to a no-load account…. The networking system can also send instructions to the payment provider[s] associated with the senders to transfer funds to the no-load account previously generated in individual payment transactions. After the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts…. For instance, the instructions can cause the payment provider to create individual payment transactions for transferring the funds, according to a distribution established by the group payment transaction, from the no-load account to the individual payment accounts of the recipients.”)
c.	collecting, by the network system, senders’ payment accounts associated with debit transactions of the multiple simple fund transactions. (See paragraphs [0118], “[s]pecifically, the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient. For instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders.”)
d.	sequentially processing, by the network system according to a sequential order, the senders’ payment accounts with the debit transactions of the multiple simple fund transactions that credit to the temporary account. (See paragraph [0028]; paragraphs [0115]-[0116]; paragraphs [0118]-[0120], “[s]pecifically, the networking system can treat a payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient. For instance, if the networking system determines that the payment transaction involves a plurality of senders and recipients, the networking system can identify each payment provider associated with the payment accounts for the senders…. The networking system can also send instructions to the payment provider[s] associated with the senders to transfer funds to the no-load account previously generated in individual payment transactions. After the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts…. For instance, the instructions can cause the payment provider to create individual payment transactions for transferring the funds, according to a distribution established by the group payment transaction, from the no-load account to the individual payment accounts of the recipients.” One of ordinary skill in the art knows that a list of task of a process, such as transmitting data to different locations/devices or transferring fund from account(s) to other account(s), have been performed sequentially or in a sequential order by the processor of the device.)
e.	dispersing, caused by the network system, deposit transactions of the multiple simple money transactions after the debit transactions are performed. (See paragraphs [0119]-[0120], “[a]fter the funds are transferred to the no-load account, the networking system can cause the corresponding payment provider to transfer the funds to the recipients' payment accounts.”)
f.	charging, by the network system, a fee for processing a transaction. (See paragraph [0041].)
One of ordinary skill in the art will know that a simple blockchain transaction comprises an input account address identifying the account from which cryptocurrency is debited, and an output account address identifying the account to which cryptocurrency is deposited. ZINDER discloses that a blockchain-based transaction includes input account address(es) and output account address(es). Hurley discloses splitting the complex transaction to multiple simple debit/deposit transactions for debiting fund from a sender account to a temporary account and for depositing fund from the temporary account to a recipient account. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley, and to shard the complex cryptographic coinage transaction into multiple blockchain-based simple cryptographic coinage transactions by using a temporary account address for debiting from an input account address to a temporary account address and depositing from the temporary account to an output account address, so that the networking system can treat a complex payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient and that each simple payment transaction can be processed and validated more specifically.
The combination of ZINDER and Hurley discloses the claimed invention but does not explicitly disclose the following:
in response to determining that all the inputs associated with the debit transactions successfully processed according to the sequential order, dispersing, by the shard server, deposit transactions of the multiple blockchain-based simple cryptographic coinage transactions; and 
charging, by the sharding server, a cryptographic coinage fee for transactionally sharding the complex transaction.
Vaughan discloses the following:
a.	in response to determining that all purchasers’ accounts associated with the debit transactions successfully processed according to the sequential order, dispersing, by a payment processor entity, deposit transactions of the multiple simple fund transactions. (See Fig. 4 and paragraphs [0053]-[0054], “[s]plit payment logic 432 is configured to determine whether payment to each goods and services provider identifier 403 and amount 405 can be successfully transacted. For example, split payment logic 432 determines whether each payment is authorized by, for example, a credit card-issuing bank that indicates that the purchaser has sufficient credit or funds in an account. In some instances, split payment logic 432 determines whether each payment is authorized in series or substantially in series. If each of the payments is authorized, then payment processor entity 430 can transmit payments 414 and a data message 412 indicating such transactions have been made.”)
b.	two entities can be integrated into one entity. (See Fig. 4 and paragraph [0053], “[a]ccording to various embodiments, some or all the logic to effectuate split payments can be disposed in split payment engine 402. In some embodiments, split payment engine 402, or portions thereof, can reside within payment processor entity 430.”)
ZINDER discloses that a blockchain-based transaction includes input account address(es) and output account address(es). Hurley discloses splitting the complex transaction to multiple simple debit/deposit transactions for debiting fund from a sender account to a temporary account and for depositing fund from the temporary account to a recipient account. Vaughan discloses validating/authorizing each of the split payment transactions in a sequential order and depositing the payments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley, to incorporate with the teachings of Vaughan, and to validate the inputs associated with the debit transactions before dispersing the deposit transactions, so as to ensure that the transactions are completed in a fail-safe manner by confirming that each debit transaction is authorized in series or substantially in series.
The combination of ZINDER, Hurley, and Vaughan discloses the claimed invention but does not explicitly disclose charging, by the sharding server, a cryptographic coinage fee for transactionally sharding the complex transaction.
EDWARDS discloses charging, by a server, a cryptographic coinage fee for transactionaly processing the transaction. (See paragraph [0013], “In some implementations, the device is capable of conducting sale[s] of an amount of the user's cryptocurrency that covers the user's credit-based transaction amount[s] as well as any needed transaction costs [e.g., fees charged by a cryptocurrency exchange to facilitate the sale[s], fees relating to data processing associated with cryptocurrency transactions [such as ‘miner’ fees, ‘gas’ costs, and/or the like], and/or the like], and causing funds or proceeds from the sale[s] to be transferred to the user's credit-based account [e.g., via Automated Clearing House [ACH]]”; paragraph [0021], “[a] cryptocurrency transaction typically involves transaction processing fees that need to be paid to third parties that are willing to process the transaction [e.g., fees relating to computing operations [e.g., to load value[s] into memory, perform hash function[s], and/or the like], time to process the transaction, storage space for digitally signing a transaction, which may vary depending on a size of the transaction, and/or the like]”; and paragraph [0080].)
ZINDER discloses that a blockchain-based transaction includes input account address(es) and output account address(es). Hurley discloses splitting the complex transaction to multiple simple debit/deposit transactions for debiting fund from a sender account to a temporary account and for depositing fund from the temporary account to a recipient account. Hurly further discloses charging a fee for processing a transaction. EDWARDS discloses charging a cryptographic coinage fee for processing a transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Hurley, and Vaughan, to incorporate with the teachings of EDWARDS, and to charge a cryptographic coinage fee for processing a transaction, such as transactionally sharding the complex transaction, so that the system is more practicable because the entity/server, which processes the transaction, can be paid with the service/transaction fee for performing the tasks. 

Claim 19:
ZINDER in view of Hurley, Vaughan, and EDWARDS discloses limitations shown above.
ZINDER discloses recording blockchain-based transactions to the blockchain. (See Fig. 1; paragraphs [0009]-[0010]; and paragraph [0015].)
Hurley discloses sharding the complex transaction into multiple simple transactions and recording the multiple simple transactions in a database. (See paragraph [0060]; paragraphs [0118]-[0120]; and paragraph [0208].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ZINDER, to incorporate with the teachings of Hurley, and to record the multiple blockchain-based simple transactions into a blockchain, so that each simple transaction can be stored in a blockchain immutably.

Claim 20:
	ZINDER in view of Hurley, Vaughan, and EDWARDS discloses limitations shown above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104].)
Hurley discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley, and to shard the complex cryptographic coinage transaction into multiple blockchain-based simple cryptographic coinage transactions by using a temporary account address for debiting from an input account address to a temporary account address and for depositing from the temporary account to an output account address, so that the networking system can treat a complex payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient and that each simple payment transaction can be processed and validated more specifically.
Vaughan discloses wherein the operations further comprise determining whether any of the multiple simple money transactions fail. (See paragraph [0033] and paragraph [0054].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley, to incorporate with the teachings of Vaughan, and to decline the transaction if any of the simple transactions fails, so that the split payment engine can provide for either a successful aggregated electronic transaction or a failed aggregated electronic transaction. Therefore, the payer is not obligated to pay if any of the simple transactions fails.

Claim 22:
	ZINDER in view of Hurley, Vaughan, and EDWARDS discloses limitations shown above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104].)
Hurley discloses sharding the complex transaction into multiple simple transactions. (See paragraphs [0118]-[0120].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley, and to shard the complex cryptographic coinage transaction into multiple blockchain-based simple cryptographic coinage transactions by using a temporary account address for debiting from an input account address to a temporary account address and for depositing from the temporary account to an output account address, so that the networking system can treat a complex payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient, and that each simple payment transaction can be processed and validated more specifically.
EDWARDS discloses wherein the cryptographic fee is chard against at least one of (i) an input account address associated with debit transactions of the multiple blockchain-based simple cryptographic coinage transactions, (ii) an output account address associated with deposit transactions of the multiple blockchain-based simple cryptographic coinage transactions, and (iii) a payor. (See paragraph [0013]; paragraph [0021]; and paragraph [0080].)
ZINDER discloses that a blockchain-based transaction includes input account address(es) and output account address(es). Hurley discloses splitting the complex transaction to multiple simple debit/deposit transactions for debiting fund from a sender account to a temporary account and for depositing fund from the temporary account to a recipient account. Hurly further discloses charging a fee for processing a transaction. EDWARDS discloses charging a cryptographic coinage fee from a payor for processing a transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Hurley, and Vaughan, to incorporate with the teachings of EDWARDS, and to charge a cryptographic coinage fee against a payor for processing a transaction, such as transactionally sharding the complex transaction, so that the system is more practicable because the entity/server, which processes the transaction, can be paid with the service/transaction fee for performing the tasks.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1), and further in view of Vaughan et al. (US 20150242835 A1),  EDWARDS (US 20200019937 A1), and Studnicka (US 20190391858 A1).
Claim 21:
ZINDER in view of Hurley, Vaughan, and EDWARDS discloses limitations shown above.
ZINDER discloses verifying the cryptographic coinage transaction. (See paragraph [0104].)
Hurley discloses sharding the complex transaction into multiple simple transactions comprising a temporary account. (See paragraphs [0118]-[0120].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley, and to shard the complex cryptographic coinage transaction into multiple blockchain-based simple cryptographic coinage transactions by using a temporary account address for debiting from an input account address to a temporary account address and for depositing from the temporary account to an output account address, so that the networking system can treat a complex payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient, and that each simple payment transaction can be processed and validated more specifically.
Vaughan discloses determining a failure during the sequential processing by the server of the accounts associated with the transactions of the multiple simple transactions; and in response to the determined failure, unwinding the multiple simple money transactions. (See paragraph [0031] and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley, to incorporate with the teachings of Vaughan, and to decline and unwind the transaction if any of the simple transactions fails, so that the split payment engine can provide for either a successful aggregated electronic transaction or a failed aggregated electronic transaction. Therefore, the payer is not obligated to pay if any of the simple transactions fails.
None of ZINDER, Hurley, Vaughan, and EDWARDS explicitly discloses unwinding the multiple simple cryptographic coinage transactions as refunds from the temporary account address.
However, Studnicka discloses unwinding the multiple simple payment transactions as refunds from the temporary account address. (See paragraph [0023] and paragraph [0076].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Hurley, Vaughan, and EDWARDS, to incorporate with the teachings of Studnicka, and to refund the payments from the temporary account if a failure is determined, so that a group fund may be held in escrow by the service provider for the final checkout, and may be refunded or unmarked if the transaction is abandoned.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1), in view of Hurley et al. (US 20180315051 A1), and further in view of Vaughan et al. (US 20150242835 A1),  EDWARDS (US 20200019937 A1), and Konstantinides et al. (US 10438285 B1).
Claim 23: 
	ZINDER in view of Hurley, Vaughan, and EDWARDS discloses limitations shown above.
ZINDER discloses a blockchain-based cryptographic coinage transaction. (See Fig. 1; paragraphs [0009]-[0010]; and paragraph [0015].)
	Hurley discloses sharding the complex transaction into multiple simple transactions comprising a temporary account. (See paragraphs [0118]-[0120].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Hurley, and to shard the complex cryptographic coinage transaction into multiple blockchain-based simple cryptographic coinage transactions by using a temporary account address for debiting from an input account address to a temporary account address and for depositing from the temporary account to an output account address, so that the networking system can treat a complex payment transaction as a plurality of individual payment transactions involving each separate sender and each separate recipient, and that each simple payment transaction can be processed and validated more specifically.
	Vaughan discloses unwinding the multiple simple money transactions. (See paragraph [0031] and paragraph [0045].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Hurley, to incorporate with the teachings of Vaughan, and to decline and unwind the transaction if any of the simple transactions fails, so that the split payment engine can provide for either a successful aggregated electronic transaction or a failed aggregated electronic transaction. Therefore, the payer is not obligated to pay if any of the simple transactions fails.
EDWARDS discloses charging a cryptographic coinage fee for processing a transaction. (See paragraph [0013]; paragraph [0021]; and paragraph [0080].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Hurley, and Vaughan, to incorporate with the teachings of EDWARDS, and to charge a cryptographic coinage fee against a payor for processing a transaction, such as transactionally sharding the complex transaction, so that the system is more practicable because the entity/server, which is willing to process the transaction, can be paid with the service/transaction fee for performing the task.
None of ZINDER, Hurley, Vaughan, and EDWARDS explicitly discloses wherein the charged cryptographic coinage fee comprises a fee for unwinding each simple cryptographic coinage transaction. 
	However, Konstantinides discloses wherein the charged fee comprises a fee for unwinding an order/transaction. (See col 8 lines 45-62 and col 9 lines 22-32.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Hurley, Vaughan, and EDWARDS, to incorporate with the teachings of Konstantinides, and to include a fee for unwinding each simple cryptographic coinage transaction, so that the sender(s) of the transactions should pay a fee to the entity which processes the transactions, if the transaction is rejected/unwound. This feature may help to reduce fraudulent transactions.
	Claim 23 recites “wherein the charged cryptographic coinage fee comprises a fee for unwinding each simple cryptographic coinage transaction of the multiple blockchain-based simple cryptographic coinage transactions.” This recites the intended use of the charged cryptographic coinage fee. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the
applicant’s disclosure.
 BABAR et al. (US 20180225649 A1) disclose splitting a transaction.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair
/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                    

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685